413 P.2d 700 (1966)
William C. RUSSELL, Jr., and Eldon L. Cull, Plaintiffs in Error,
v.
Beverly WHEELER et al., Defendants in Error.
No. 22270.
Supreme Court of Colorado, En Banc.
April 21, 1966.
Albert B. Dawkins, Robert E. Holland and Richard D. Gilson, Denver, for plaintiffs in error.
John W. Lentz, Englewood, Raymond J. Cody, Arvada, for defendants in error.
PER CURIAM.
The matter before us concerns the question of whether this Court has the jurisdiction to review upon writ of error the judgment of the county court of Gilpin County in a school bond election contest, or whether appellate review of this judgment must be had first in the District Court of Gilpin County. We hold that the proper place to seek review of such judgment is in this Court.
We have recently held that the proper forum for trial of school election contests is the county court under present statutes. Rowland v. Theobald et al., Colo., 409 P.2d 272. Theobald v. District Court, Colo., 409 P.2d 274.
It is true that Section 36(1), Chapter 45, Session Laws of Colorado 1964, provides that appeals from county courts shall be taken to the district courts. This is a statute general in nature.
The statutes relating to school bond elections provide that the practice and procedure for contested elections for county officers shall apply to school bond election contests insofar as applicable. Contests for county officers are tried in the District Court with appellate review by writ of error to this Court. There is one trial and one appeal. We hold that there has been created by the applicable statutes a specific exception to the general statute with regard to review of county court judgments in the case of school bond election contests. The proper procedure to obtain review of such county court judgments is by writ of error to this Court.